Citation Nr: 1143087	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-20 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment of or reimbursement for the cost of unauthorized medical expenses incurred from October 21, 2008, to October 23, 2008, at Spring Hill Regional Medical Center (SHRMC).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 determinations by the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida (VAMC).  A notice of disagreement (NOD) was received in May 2009, a statement of the case (SOC) was issued in April 2010, and a substantive appeal was received in April 2010.
  
The appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran incurred private medical expenses for treatment sought at SHRMC from October 21, 2008 to October 23, 2008.  It appears that he was hospitalized for acute mental status changes-suspect stroke syndrome, acute amnesia and headache.  Laboratory tests were suggestive of myocardial ischemia and/or injury.  Progress notes reflect that, at about 1:30 p.m. on October 21, 2008, the SHRMC staff spoke to "Jose at the VA no beds available for transfer 12 in er waiting for beds."  As a result, the Veteran was admitted.  Progress notes dated the following day show the Veteran was stable.  In April 2009, the VAMC subsequently approved the payment/reimbursement of medical expenses incurred on October 21, 2008, finding that the Veteran had stabilized and could have been transferred to the VAMC the following day.  Thus, the VAMC denied reimbursement from that point forward.  The Veteran has appealed, indicating in his NOD that the SHRMC called the VAMC for approval and got it.  He added that no one ever got in touch with his daughter so as to transfer him to the VAMC.  In a June 2009 opinion, a VA physician found that the Veteran had stabilized and could have been transferred to the VAMC by October 22, 2008.  

Based on a review of the record, it appears that the VAMC has not done any development concerning whether a VA facility was feasibly available, including determining whether a bed was available for the Veteran at the closest VA facility.  

Further, the Board notes that VAMC reconsideration of the claim was based on a June 2009 opinion by a VA physician who determined that the Veteran regained normal mental status shortly after arriving at the SHRMC emergency department and that SHRMC had received approval of EMS transfer and evaluation on October 21, 2008; however, the Veteran could have been transferred to the VAMC or seen as an outpatient there since his sensorium had cleared and he was in no distress and the brain scan could have been performed at the VA facility.  But the examiner did not provide any rationale for his opinion or cite to any treatment records to support his conclusion that the Veteran was stable enough to be transported on October 21, 2008.  Thus, the Board finds that another medical opinion by a medical doctor is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  As there is no entry indicating that the VA was contacted after the Veteran was determined to be stable, on remand, a copy of the Medical Administrative Service (MAS) records pertaining to this claim should be associated with the claims file.    

Finally, in view of the need to return the case for additional development, the Board believes that proper notice should be furnished to the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. (West 2002).  On remand, the Veteran's claims file should be associated with his medical reimbursement folder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished proper notice as provided by the Veterans Claims Assistance Act of 2000 (VCAA).

2.  After associating copies of the MAS records pertaining to the Veteran's private hospital stay at SHRMC in October 2008 with the record, a determination should be made as to the nearest VA medical facility that was capable of handling the Veteran's medical needs and also as to whether this facility was feasibly available for transfer of the Veteran, i.e., whether, and when, a bed was available from October 21, 2008 to October 23, 2008.  These findings should be clearly documented in the claims file, which should be associated with the medical folder on remand.  

3.  After completion of the above, the claims file, along with the medical folder, should be made available to and be reviewed by a VA medical doctor.  The VA medical doctor should then enter a written opinion into the record as to when the Veteran became stable so as to allow transfer to a VA facility.  Based on the findings documented above, the examiner should also indicate whether a VA facility was feasibly available for transfer at that time or at some later time.  A rationale for the opinion should be set forth by the VA medical doctor, including any cites to pertinent records.  

4.  Once the above actions have been completed and the claims file properly documented to that effect, if the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental SOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


